Exhibit 10.71
CONFORMED COPY
WEBMD HEALTH CORP.
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT is made effective as of November 3, 2009
(the “Grant Date”), by and between WebMD Health Corp., a Delaware corporation
(the “Company”), and Anthony Vuolo (the “Holder”):
     WHEREAS, the Compensation Committee of the Company’s Board of Directors or
its designee has determined that it would be to the advantage and in the best
interest of the Company and its stockholders to enter into this Restricted Stock
Agreement (the “Agreement”) pursuant to the Company’s Amended and Restated 2005
Long-Term Incentive Plan, (the “Plan”; all capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Plan) to assign
certain shares of Common Stock of the Company subject to certain restrictions
thereon (hereinafter referred to as the “Restricted Stock”) to the Holder in
consideration of services to be rendered and as an incentive for the Holder’s
best performance of future services to Company and its Subsidiaries, subject to
the restrictions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
AWARD OF RESTRICTED STOCK
     Section 1.1 Award of Restricted Stock.
          In consideration of Holder’s services and for other good and valuable
consideration which the Committee has determined, the Company hereby awards and
assigns to the Holder, on the Grant Date, 44,000 shares of Restricted Stock. The
Restricted Stock is awarded under and subject to the terms and conditions of the
Plan.
     Section 1.2 Not a Contract of Employment.
          Nothing in this Agreement shall confer upon the Holder any right to
continue in the employ or service of the Company or any Affiliate, or shall
interfere with or restrict in any way any otherwise existing rights of the
Company and any Affiliate, which are hereby expressly reserved, to discharge the
Holder at any time for any reason whatsoever, with or without Cause.
     Section 1.3 Covenants.

 



--------------------------------------------------------------------------------



 



          This grant of Restricted Stock is additional consideration for the
covenants set forth in Section 6 of the Employment Agreement dated as of
July 14, 2005, as amended (the “Employment Agreement”). In the event that the
Holder breaches any such restrictive covenants, in addition to any other remedy
available to the Company, any shares of Restricted Stock will be immediately
forfeited without any notice or consideration being paid therefor and the
Company shall be entitled to recoup income realized upon the prior vesting of
shares of Restricted Stock granted hereunder.
ARTICLE II.
RESTRICTIONS
     Section 2.1 Definition.
          “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 3.1, the exposure to forfeiture set forth in Section 2.2
and the vesting set forth in Section 2.3.
     Section 2.2 Forfeiture.
          Any share of Restricted Stock that is not vested pursuant to
Section 2.3 upon the termination of employment of the Holder, for any reason
other than as a result of death or Disability or as set forth in Section 2.3(b),
shall thereupon be forfeited to the Company without payment. In the event of the
termination of the Holder’s employment as a result of the death or Disability of
the Holder, all Restrictions shall lapse as of the date of termination.
     Section 2.3 Vesting and Lapse of Restrictions.
          (a) Subject to Sections 2.2, 2.4 and 2.6, each share of Restricted
Stock shall not be transferable until such share becomes vested. Twenty five
percent (25%) of the shares of Restricted Stock shall vest, and the Restriction
on such shares shall lapse, annually on each of the first, second, third and
fourth anniversaries of the Grant Date; provided, however, that if a vesting
date shall fall on a date which is during a black-out period with respect to the
Common Stock to which Holder is subject, such vesting date shall be delayed
until the first day after the expiration of such black-out period.
          (b) In the event of the termination of Holder’s employment by the
Company without Cause or by the Holder for Good Reason (as such terms are
defined in the Employment Agreement, provided that a reduction in title or
responsibilities shall not be an event of Good Reason for this purpose) in each
case following a Change of Control, any remaining unvested shares of Restricted
Stock, will be deemed fully vested, and the Restrictions thereon shall lapse, as
of the date of such termination, so long as the Holder executes and does not
revoke the acknowledgment described in Section 5.4 of the Employment Agreement.
In addition, the Holder may voluntarily resign at any time after 12 months
following a Change of Control and any remaining unvested shares of Restricted
Stock will vest, and the Restrictions thereon shall lapse, on the date of such
resignation so long as the Holder executes and does not revoke the
acknowledgment described in Section 5.4 of the Employment Agreement.

-2-



--------------------------------------------------------------------------------



 



     Section 2.4 Legend.
          Certificates representing shares of Restricted Stock assigned pursuant
to this Agreement shall, until all Restrictions lapse or shall have been removed
and new certificates are assigned pursuant to Section 2.5, be held by the
Company and bear the following legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND
BETWEEN WEBMD HEALTH CORP. (THE “COMPANY”) AND THE REGISTERED OWNER OF SUCH
SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
     Section 2.5 Assignment of Certificates for Vested Shares.
          Upon the vesting of the shares of Restricted Stock as provided in
Section 2.3 and subject to Section 3.3, the Company shall cause new certificates
to be assigned with respect to such vested shares and delivered to the Holder or
Holder’s legal representative, free from any Restrictions and free from the
legend provided for in Section 2.4; provided, that such shares shall remain
subject to applicable securities laws and the Company’s employee trading policy.
Such vested shares shall cease to be considered Restricted Stock subject to the
terms and conditions of this Agreement and shall be shares of Common Stock of
the Company free of all Restrictions (other than any applicable securities law
restrictions or any restrictions imposed by the Company’s employee trading
policy).
     Section 2.6 Restrictions On New Shares.
          In the event that the Holder receives any new or additional or
different shares or securities by reason of any transaction or event described
in Section 15.1 of the Plan, such new or additional or different shares or
securities which are attributable to the Holder in Holder’s capacity as the
registered owner of the Restricted Stock then subject to Restrictions, shall be
considered to be Restricted Stock and shall be subject to all of the
Restrictions, unless the Committee provides, for the removal or lapse of the
Restrictions on the shares of Restricted Stock underlying the distribution of
the new or additional shares or securities.
ARTICLE III.
MISCELLANEOUS
     Section 3.1 Restricted Stock Not Transferable.
          No Restricted Stock or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Holder or
Holder’s successors in interest or shall

-3-



--------------------------------------------------------------------------------



 



be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
     Section 3.2 Conditions to Delivery of Stock Certificates.
          The Company shall not be required to deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:
          (a) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and
          (b) The payment by the Holder of all amounts required to be withheld,
under federal, state and local (or applicable foreign) tax laws, with respect to
the issuance and/or the lapse or removal of any of the Restrictions which may be
paid either by the Holder or by the Company withholding that number of shares of
Common Stock with a Fair Market Value equal to the minimum tax withholding
obligation in accordance with procedures established by the Company; and
          (c) The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.
          In addition, the Company may, at its sole election, cancel the Common
Stock underlying the Restricted Stock in the event the Holder fails to satisfy
the applicable tax withholdings within 45 days of the applicable vesting date.
     Section 3.3 Physical Custody.
          The Secretary of the Company or such other representative as the
Committee may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the Restrictions imposed under this
Agreement with respect to the shares evidenced by such certificate expire or
shall have been removed; provided, however, that in no event shall the Holder
retain physical custody of any certificates representing unvested Restricted
Stock assigned to Holder.
     Section 3.4 Notices.
          Any notice required by this Agreement will be deemed provided and
delivered to the intended recipient when (i) delivered in person by hand or, in
accordance with applicable law, via the Company’s e-mail or intranet site; or
(ii) three days after being sent via U.S. certified mail, return receipt
requested; or (iii) the day after being sent via overnight courier, in each case
provided such notice is properly addressed to the following address and enclosed
in a properly sealed envelope or wrapper, and with all postage and similar fees
having been paid in advance.

-4-



--------------------------------------------------------------------------------



 



          If to the Company:   WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011

          And if to the Holder: To the address specified in the Company’s
payroll records.
          By a notice given pursuant to this Section 3.4, either party may
hereafter designate a different address for notices to be given. Any notice
which is required to be given to the Holder shall, if the Holder is then
deceased, be given to the Holder’s personal representative if such
representative has previously informed the Company of representative’s status
and address by written notice under this Section 3.4.
     Section 3.5 Rights as Stockholder.
          Except as otherwise provided herein, upon delivery of the shares of
Restricted Stock to the representative pursuant to Section 3.3, the Holder shall
have, unless otherwise provided by the Committee, all the rights of a
stockholder with respect to said shares, including the right to vote and the
right to receive all dividends and other distributions paid or made with respect
to the shares; provided, however, that any dividends or extraordinary
distributions with respect to the Restricted Stock shall be subject to the same
Restrictions that apply to the corresponding shares of Restricted Stock and such
Restrictions will only lapse if, and to the extent that, the Restrictions on the
corresponding shares of Restricted Stock lapse.
     Section 3.6 Withholding Tax.
          The Holder agrees that, in the event of the issuance of the Restricted
Stock or the expiration of Restrictions thereon results in the Holder’s
realization of income which for federal, state or local income tax purposes is,
in the opinion for the Company, subject to withholding of tax at source by the
Company, the Holder will pay to the Company an amount equal to such withholding
tax prior to the Company’s delivery of the Certificate or the Company shall
withhold that number of Shares of Common Stock with a Fair Market Value equal to
the minimum tax withholding obligation.
     Section 3.7 Titles.
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
     Section 3.8 Conformity to Securities Laws.
          The Holder acknowledges that this Agreement is intended to conform to
the extent necessary with all provisions of all applicable federal and state
(and applicable foreign) laws, rules and regulations (including but not limited
to, the 1933 Act and the 1934 Act) and to such approvals by any listing,
regulatory or other governmental authority as may, in the opinion of counsel for
the Company, be necessary or advisable in connection therewith. Notwithstanding
anything herein to the contrary, this Agreement shall be administered, and the
Restricted Stock shall be assigned, only in such a manner as to conform to such
laws, rules and regulations

-5-



--------------------------------------------------------------------------------



 



including, without limitation, Rule 16b-3. To the extent permitted by applicable
law, this Agreement and the Restricted Stock assigned hereunder shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     Section 3.9 Amendment.
          This Agreement may be amended without the consent of the Holder
provided that such amendment would not impair any rights of the Holder under
this Agreement. No amendment of this Agreement shall, without the consent of the
Holder, impair any rights of the Holder under this Agreement.
     Section 3.10 Governing Law.
          The laws of the State of Delaware shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.
     Section 3.11 Section 83(b) Election.
          If, within 30 days of the Grant Date, a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to all or any portion of the Restricted Stock as of the date of transfer
of the Restricted Stock rather than as of the date or dates upon which the
Holder would otherwise be taxable under Section 83(a) of the Code, the Holder
shall deliver a copy of such election to the Company immediately after filing
such election with the Internal Revenue Service.
     Section 3.12 Set-off
          If at any time the Holder is indebted to the Company or any Affiliate,
the Company may in its discretion withhold shares of Common Stock issuable to
the Holder following the lapse of Restrictions having a Fair Market Value up to
the amount of such indebtedness. The Holder acknowledges that this Award is
additional collateral and subject to the terms of any loan arrangement or
advance made by the Company (or an Affiliate thereof) to the Holder.
     Section 3.13 The Plan
          The Plan is incorporated in this Agreement by reference and together
with this Agreement sets forth the terms and conditions of the Restricted Stock.
In the event of any conflict or inconsistency between the Plan and this
Agreement, the Plan shall govern and this Agreement shall be interpreted to
minimize or eliminate any such conflict or inconsistency.

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

                  WEBMD HEALTH CORP.,     a Delaware corporation
 
           
 
  By:   /s/ Anne Smith
 
   
 
  Its:   Vice President    
 
                HOLDER:
 
                /s/ Anthony Vuolo             Anthony Vuolo

-7-



--------------------------------------------------------------------------------



 



ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
          The undersigned taxpayer hereby elects, pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, to include in gross income for
2009 the amount of any compensation taxable in connection with the taxpayer’s
receipt of the property described below:
          1. The name, address, taxpayer identification number and taxable year
of the undersigned are:

         
TAXPAYER’S NAME:
       
 
 
 
   
SPOUSE’S NAME:
       
 
 
 
   
TAXPAYER’S SOCIAL SECURITY NO.:
       
 
 
 
   
SPOUSE’S SOCIAL SECURITY NO.:
       
 
 
 
   
TAXABLE YEAR:
  Calendar Year 2009    
 
       
ADDRESS:
       
 
 
 
   

          2. The property which is the subject of this election is
                     shares of common stock of WebMD Health Corp.
          3. The property was transferred to the undersigned on November 3,
2009.
          4. The property is subject to the following restrictions: The shares
of common stock are subject to forfeiture if unvested as of the date of
termination of employment and are nontransferable until vested.
          5. The fair market value of the property at the time of transfer
(determined without regard to any restriction other than a restriction which by
its terms will never lapse) is: $34.26 per share x                      shares =
$                    .
          6. The undersigned paid $0.00 per share x                      shares
for the property transferred or a total of $0.00.
          The undersigned has submitted a copy of this statement to the person
for whom the services were performed in connection with the undersigned’s
receipt of the above-described property. The undersigned taxpayer is the person
performing the services in connection with the transfer of said property.

 



--------------------------------------------------------------------------------



 



          The undersigned will file this election with the Internal Revenue
Service office to which s/he files her/his annual income tax return not later
than 30 days after the date of transfer of the property. A copy of the election
also will be furnished to the person for whom the services were performed.
Additionally, the undersigned will include a copy of the election with her/his
income tax return for the taxable year in which the property is transferred. The
undersigned understands that this election will also be effective as an election
under Utah law.

                 
Dated:
               
 
 
 
     
 
Taxpayer    

The undersigned spouse of taxpayer joins in this election.

                 
Dated:
               
 
 
 
     
 
Spouse of Taxpayer    

-2-